                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                 CASE NOS. 1:16-CR-344-TDS-1 & 1:16-CR-00392-TDS-1

UNITED STATES OF AMERICA

                       Plaintiff,

vs.                                             DEFENDANT’S UNOPPOSED
                                                  MOTION FOR RETURN
                                                     OF PASSPORT
FLETCHER LEE HARTSELL, JR.

                       Defendant.


       COMES NOW Defendant, Fletcher Lee Hartsell, Jr. (“Mr. Hartsell”), through

counsel, and hereby respectfully moves the Court for an Order directing the return of his

passport before its expiration (the “Motion”). This Motion is based upon the following

grounds: 1) Mr. Hartsell has family, friends and employment in North Carolina; 2) Mr.

Hartsell does not pose a flight risk; 3) Mr. Hartsell continues to be an active, productive

member of society; and 4) Mr. Hartsell’s current passport will expire on September 1,

2019 before the expiration of his term of supervised release. In support of this Motion,

Mr. Hartsell states the following:

       1.        The Court entered an Order Setting Conditions of Release (Doc. Nos. 12

(Case No. 1:16-CR-344) and 6 (Case No. 1:16-CR-391)).

       2.        One of the conditions of his release included the requirement that Mr.

Hartsell surrender his United States Passport to a United States Probation/Pretrial

Services Officer.



PPAB 5022229v1



            Case 1:16-cr-00344-TDS Document 47 Filed 07/17/19 Page 1 of 4
       3.        Mr. Hartsell now seeks the return of his passport for the purpose of

renewing the passport before it expires and also, pending prior approval from the Court

or his Probation Officer, for possible travel to Quetzaltenango (Xela), Guatemala in late

fall, 2019, for charity work with the Good Shepherd Children’s Home, Clinic and

Training Center, in which he previously participated before his incarceration.

       4.        Mr. Hartsell has complied with all conditions of release, and has repeatedly,

without prior permission, successfully traveled throughout the state of North Carolina,

without incident.

       5.        Mr. Hartsell now seeks an Order directing the return of his passport in order

that he may renew the passport prior to its expiration date, which will occur before the

completion of the Mr. Hartsell’s three (3) year term of supervised release.

       6.        Defense counsel has corresponded with Assistant United States Attorney

Joanna McFadden, who has indicated that she does not oppose this Motion.

       WHEREFORE, Defendant Fletcher Lee Hartsell, Jr. respectfully moves this

Court for an Order directing the return of his passport before its expiration date of

September 1, 2019.


       This 17th day of July 2019.

                                            /s/ Richard S. Glaser
                                            Richard S. Glaser
                                            N.C. State Bar No. 13998




PPAB 5022229v1                                 2


            Case 1:16-cr-00344-TDS Document 47 Filed 07/17/19 Page 2 of 4
                                     PARKER POE ADAMS & BERNSTEIN LLP
                                     Three Wells Fargo Center
                                     401 South Tryon Street
                                     Suite 3000
                                     Charlotte, North Carolina 28202
                                     Telephone: (704) 372-9000
                                     Facsimile: (704) 334-4706
                                     rickglaser@parkerpoe.com

                                     Attorney for Defendant




PPAB 5022229v1                          3


          Case 1:16-cr-00344-TDS Document 47 Filed 07/17/19 Page 3 of 4
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date, the foregoing Defendant’s

Unopposed Motion for Return of Passport was electronically filed with the Clerk of

Court using the CM/ECF system, which will send notification and serve same upon all

counsel of record via the Court’s electronica case filing system.

       This the 17th day of July, 2019.


                                          /s/ Richard S. Glaser
                                          Richard S. Glaser
                                          N.C. State Bar No. 13998

                                          PARKER POE ADAMS & BERNSTEIN LLP
                                          Three Wells Fargo Center
                                          401 South Tryon Street
                                          Suite 3000
                                          Charlotte, North Carolina 28202
                                          Telephone: (704) 372-9000
                                          Facsimile: (704) 334-4706
                                          rickglaser@parkerpoe.com

                                          Attorney for Defendant




PPAB 5022229v1                               4


          Case 1:16-cr-00344-TDS Document 47 Filed 07/17/19 Page 4 of 4
